Order entered June 15, 2015




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00150-CR
                                        No. 05-15-00151-CR

                       CHRISTOPHER CHARLES BYNUM, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                       Trial Court Cause Nos. F14-53422-Y, F14-53483-Y

                                              ORDER
        The preprinted notices of appeal contained in the clerk’s records reference a letter from
appellant stating his desire to appeal these cases. That letter is attached to the copies of the
notices of appeal attached to appellant’s docketing statements, but is not included in the clerk’s
records.
        Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN
DAYS of the date of this order, supplemental clerk’s records containing appellant’s pro se notice
of appeal, dated January 14, 2015, and the envelope in which it was mailed.
        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County
District Clerk, and to counsel for all parties.


                                                           /s/   ADA BROWN
                                                                 JUSTICE